MERIT DECISIONS WITHOUT OPINIONSIn Mandamus. On answer of respondent. Sua sponte, alternative writ granted and the following *424briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. 12.05. The parties shall file any evidence they intend to present within 20 days; relator shall file a brief within 10 days after the filing of the evidence; respondent shall file a brief within 20 days after the filing of relator's brief; and relator may file a reply brief within 7 days after the filing of respondent's brief.O'Donnell, Fischer, and DeGenaro, JJ., dissent and would dismiss the cause.